Case: 10-60879     Document: 00511596114         Page: 1     Date Filed: 09/08/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 8, 2011
                                     No. 10-60879
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BACKARI MACKEY,

                                                  Petitioner-Appellant

v.

FEDERAL BUREAU OF PRISONS; BRUCE PEARSON, Warden,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:09-CV-90


Before DAVIS, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Backari Mackey, federal prisoner # 21282-001, appeals the denial of his
28 U.S.C. § 2241 petition, which he filed to challenge his disciplinary proceeding.
Mackey was convicted of use of marijuana and was sanctioned with a 30-day
term of disciplinary segregation, which was suspended pending 180 days of clear
conduct, loss of 40 days of good conduct time, and visitation restrictions. We
review the district court’s legal conclusions de novo; factual findings are



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60879    Document: 00511596114      Page: 2    Date Filed: 09/08/2011

                                  No. 10-60879

reviewed for clear error. Henson v. U.S. Bureau of Prisons, 213 F.3d 897, 898
(5th Cir. 2000).
      Mackey does not challenge the district court’s determination that he
received the required due process protections. See white brief, 1-12. Although
pro se briefs are afforded liberal construction, Haines v. Kerner, 404 U.S. 519,
520 (1972), even pro se litigants must brief arguments in order to preserve them.
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Thus, Mackey has
abandoned any challenge to the district court’s determination that he received
the protections mandated by the Due Process Clause. See id.
      Mackey’s claims for habeas relief are based on the assertion that prison
officials acted arbitrarily and capriciously by failing to follow certain federal
regulations and Bureau of Prisons (BOP) policy statements. Specifically, he
contends that he is entitled to relief because prison officials (1) failed to comply
with BOP Policy Statement 6060.08 in that they did not mail his urine sample
for testing within 72 hours of collection; (2) failed to investigate the presence of
another inmate’s identification number on his incident report, as required by
BOP Policy Statement 5270.07; (3) failed to record a statement he gave to the
Unit Discipline Committee; (4) improperly referred his case to the Disciplinary
Hearing Officer (DHO) “for appropriate sanctions”; (4) failed to advise him of the
right to challenge the testing process of his urine sample through the
Administrative Remedy Procedure, as required under 28 C.F.R. § 541.14; and (6)
improperly allowed the prison unit’s Case Manager Coordinator to act as the
Alternate DHO.
      Collateral relief is not available for failure to comply with the formal
requirements of rules in the absence of any indication that the petitioner was
prejudiced. See Davis v. United States, 417 U.S. 333, 346 (1974) (28 U.S.C.
§ 2255 case). Here, the National Toxicology Laboratories reported that a urine
sample provided by Mackey tested positive for marijuana. Mackey has not
established that there were any defects in the chain of custody as to his urine

                                         2
   Case: 10-60879   Document: 00511596114      Page: 3   Date Filed: 09/08/2011

                                  No. 10-60879

sample, nor has he shown that any delay in mailing the sample for testing
affected the results of the laboratory analysis. The evidence of Mackey’s positive
drug test was considered at Mackey’s disciplinary hearing; additionally, Mackey
admitted at the disciplinary hearing that he had smoked marijuana. Given the
positive laboratory test, and Mackey’s admission of guilt, Mackey fails to
establish that any of the alleged violations of federal regulations and/or BOP
policy statements resulted in the required prejudice. See id.
      AFFIRMED.




                                        3